Title: Thomas B. Parker to Thomas Jefferson, 12 April 1819
From: Parker, Thomas B.
To: Jefferson, Thomas


          
            Sir
            Boston April 12. 1819.
          
          I have just published a small work against the doctrines of Calvin and Hopkins and have taken the liberty to forward you a copy of it presuming you to be a friend to the great cause of truth. If I do not intrude on your retirement and if  it is not compatible with your numerous occupations be so obliging as to favor me with your opinion respecting the subject and merits of the work.—
          
            With great consideration I have the honor to be your obt Hl Servt
            Thomas B Parker
          
        